DENY and Opinion Filed January 18, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00794-CV

               IN RE XTC CABARET (DALLAS), INC., Relator

           Original Proceeding from the 116th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-13178

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                             Opinion by Justice Garcia
      Relator’s September 13, 2021 petition for writ of mandamus asks us to set

aside the trial court’s August 20, 2021 order partially granting real party in interest’s

motion to compel discovery. Entitlement to mandamus relief requires relator to show

that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Based on the petition, real party in interest’s response, relator’s

reply, and the record before us, we conclude that relator has failed to show

entitlement to the relief requested. Accordingly, we vacate the September 17, 2021

partial stay of the trial court’s August 20, 2021 order and deny the petition for writ

of mandamus. See TEX. R. APP. P. 52.8(a).
      The dissenting opinion maintains that the discovery of gross income is

irrelevant to exemplary damages. We do not disagree. Our conclusion is premised

on the fact that the information is nonetheless relevant to determine whether the risk

of a foreseeable crime outweighs the burden placed on relator and society at large to

prevent the risk. See UDR Tex. Props., L.P. v. Petrie, 517 S.W.3d 98, 102 (Tex.

2017).

      It is a well-settled general rule that property owners have no legal duty to

protect persons from criminal acts of a third person. See Walker v. Harris, 924

S.W.2d 375, 377 (Tex. 1996). However, a property owner who “controls the

premises does have a duty to use ordinary care to protect invitees from criminal acts

of third parties if he knows or has reason to know of an unreasonable and foreseeable

risk of harm to the invitee.” UDR, 517 S.W.3d at 100. The Texas Supreme Court has

“consistently said that a risk must be foreseeable and unreasonable to impose a duty

on a property owner.” Id.; see also Timberwalk Apartments, Partners, Inc. v. Cain,

972 S.W.2d 749, 756 (Tex. 1998) (“The foreseeability of an unreasonable risk of

criminal conduct is a prerequisite to imposing a duty . . . .”).

         “Unreasonableness turns on the risk and likelihood of injury to the plaintiff

. . . as well as the magnitude and consequences of placing a duty on the defendant.”

UDR, 517 S.W.3d at 102 (internal quotation marks omitted). Under this test, a court

“considers, indeed balances, the burden on the defendant of preventing the harm


                                           2
against the severity and likelihood of the injury the plaintiff faces.” Id. at 107

(Willett, J., concurring).

      A trial court’s conclusion that the foregoing necessarily involves a financial

evaluation does not constitute an abuse of discretion. Such an evaluation might

measure, for example, relator’s profits balanced against the cost of employing off

duty police officers to secure the premises. Relator’s gross revenues and profits go

to the reasonableness of placing the burden on relator rather than the taxpayers at

large. Accordingly, we deny the requested relief.




                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE


Schenck, J., concurring and dissenting

210794F.P05




                                         3